Citation Nr: 1644499	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  15-29 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon unemployability due to service-connected disabilities (TDIU) prior to January 15, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1942 to September 1946 and from January 1949 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In an August 2012 decision, the RO effectuated the June 2012 decision of the Board granting entitlement to TDIU.  The RO assigned an effective date of December 6, 2008.  In a February 2015 decision, the RO found clear and unmistakable error with the August 2012 decision, and assigned a new effective date of January 15, 2009 for entitlement to TDIU.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From December 6, 2006, the Veteran's service-connected disabilities combine to render him unable to secure or follow substantially gainful employment.

CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met for the time period beginning on December 6, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159 .

Because the August 2012 rating decision granted TDIU and assigned the effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  The Veteran and his representative have not identified any outstanding relevant evidence.  Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) in August 2016.  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issue presently decided.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  

II.  Legal Analysis

A total rating based on unemployability due to service-connected disabilities may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).  Here, the Board's grant of TDIU was after referral to the Director and the ratings for the service-connected disabilities remain the same as at the time of this grant.  The Board finds that it has jurisdiction to determine the appropriate effective date for the grant of extra-schedular TDIU.

The central inquiry is, 'whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran initially filed claims for increased ratings for hearing loss and arthritis of the spine, as well as TDIU, in a letter received in December 2006.  The Veteran filed a formal claim for entitlement to TDIU in February 2007.  In a July 2007 decision, the RO granted entitlement to an increased rating for hearing loss, granted entitlement to service connection for tinnitus, and denied entitlement to an increased rating for arthritis of the spine and TDIU.  In August 2007, the Veteran filed a notice of disagreement specifically disagreeing with the rating assigned for his back disability and the effective date of the increased rating for his hearing loss.  The claims were readjudicated in a January 2008 decision.  In a January 2009 statement, the Veteran expressed disagreement with the hearing loss and back decisions, as well as entitlement to TDIU.  The Veteran perfected an appeal as to the back and hearing loss claims in October 2009.  Entitlement to TDIU was again denied in a March 2010 RO decision.  In a June 2012 decision, the Board denied the claim for entitlement to an increased rating for arthritis of the spine and granted entitlement to TDIU on an extraschedular basis.  

The Board recognizes that the Veteran was granted TDIU effective January 15, 2009.  The RO considered the Veteran's failure to file a notice of disagreement as to the denial of the TDIU claim within one year of the July 2007 RO decision, and found the January 2009 statement was an attempt to reopen a claim for TDIU.  To date, this appeal has been adjudicated by the RO as one for an earlier effective date for the grant of TDIU.  However, the Board notes that in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals of Veterans Claims (Court) held that a claim for a TDIU due to service-connected disabilities is part and parcel of an increased rating claim when such claim is reasonably raised by the record.  Therefore, the notice of disagreement with the increased ratings claims from the July 2007 decision includes disagreement with the decision to deny TDIU.   

The question remaining then is whether the Veteran was precluded from obtaining or engaging in substantially gainful employment due to his service-connected disabilities as of that date (December 6, 2006), or at any time prior to January 15, 2009.

Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he was precluded from obtaining or engaging in substantially gainful employment due to his service-connected disabilities as of December 6, 2006.  

The Veteran's February 2007 Application for Increased Compensation Based on Unemployability (VA Form 21-8940) indicates that he is unemployable due to his back pain and hearing loss disabilities.  He reported has been unemployed since his military retirement.  He indicated that he completed four years of college.

A February 2007 VA examination report reflects a history of back pain since service with a laminectomy in 2001.  The Veteran reported that after he left the Army he did not seek steady employment in civilian life because of low back pain and was more or less self-employed which gave him the leeway of not having to answer someone else's beck and call when his back was bothersome.  He asserted his quality of life is severely impaired as his low back pain limits his mobility and any activities that would put the slightest strain on the low back.  The examiner noted it should be clear  that the Veteran's employment capacity is severely limited by his low back disorder. 

Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he was precluded from obtaining or engaging in substantially gainful employment due to his service-connected disabilities as of December 6, 2006, the date he filed a claim for an increased rating and initially filed a claim for TDIU.  The Board finds that the evidence indicates the Veteran is unemployable due to his service-connected disabilities as of December 6, 2006.  The February 2007 VA examination report considered pertinent medical evidence of record, as well as the Veteran's statements, and physical examination of the Veteran.  The opinion is well supported by the evidence and contains a sound rationale.  

The Board recognizes that the Veteran has stated that he has not had substantial employment since service separation in 1964 due to the service-connected disabilities.  However, as the earliest date of claim for a TDIU is December 6, 2006, to include as having arisen from the claims for an increased rating for spine and hearing loss disabilities, the Board finds that December 6, 2006 is the earliest available effective date for a TDIU.  38 C.F.R. § 3.400(o)(2).  Entitlement to TDIU prior to December 6, 2006 denied.


ORDER

Entitlement to a total disability rating based upon unemployability due to service-connected disabilities (TDIU) is granted from December 6, 2006 , subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


